MEMORANDUM OPINION
                                        No. 04-12-00125-CR

                                         Marcus HODGE,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR7905
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: May 9, 2012

DISMISSED

           Pursuant to a plea-bargain agreement, Marcus Hodge pled nolo contendere to possession

of a controlled substance and was sentenced to twelve years imprisonment in accordance with

the terms of his plea-bargain agreement. On February 12, 2012, the trial court signed a

certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Hodge filed a notice of

appeal, the trial court clerk sent copies of the certification and notice of appeal to this court. See
                                                                                      04-12-00125-CR


id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has

been filed. See id. 25.2(d).

       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were

raised by written motion filed and ruled on before trial, or (B) after getting the trial court’s

permission to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain,

establishes the punishment assessed by the court does not exceed the punishment recommended

by the prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a

written motion filed and ruled upon before trial; nor does it indicate that the trial court gave

Hodge permission to appeal. See id. The trial court’s certification, therefore, appears to

accurately reflect that this is a plea-bargain case and that Hodge does not have a right to appeal.

We must dismiss an appeal “if a certification that shows the defendant has the right of appeal has

not been made part of the record.” Id. 25.2(d).

       We, therefore, warned Hodge that this appeal would be dismissed pursuant to Texas Rule

of Appellate Procedure 25.2(d), unless an amended trial court certification showing that Hodge

had the right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1;

Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No such amended trial

court certification has been filed. This appeal is, therefore, dismissed pursuant to Rule 25.2(d).

                                                        PER CURIAM



DO NOT PUBLISH




                                                  -2-